Whitfield, C. J.,
-delivered the opinion of the court.
The chancery court had no jurisdiction whatever in this cause. There are no property rights involved, in any proper sense of the word “property.” The constitutionality of the ordinance, if it is assailed, can be determined in the law court. Whether, if constitutional, the appellant is guilty or not, is a question exclusively of criminal jurisdiction, with which equity has nothing to do. The ease is wholly unlike Quintini v. Board of Mayor and Marshal of Bay St. Louis, 64 Miss., 483, 1 South., 625, 60 Am. Rep., 62, for there property rights in real estate were directly involved. The case falls squarely within the case of Crighton v. Dahmer, 70 Miss., 602, 13 South., 237, reported in 35 Am. St. Rep., 666, with notes. And see, same case and notes, 21 L. R. A., 84. The general principle insisted upon by the learned counsel for the appellant may be conceded — the principle announced in the case of Quintini v. Bay St. Louis, supra; but in no possible legal view can the appellant be said to have involved here any proper rights, or to *450be subjected to any irreparable damage. We quote, to approve, the following language from Davis v. Society for Prevention of Cruelty io Animals, 75 N. Y., 362. In that case the complainant had been arrested and convicted for killing animals in a brutal manner, and was threatened with more arrests if he did not desist. In denying his appeal from a decree dissolving a restraining injunction, the court said: “If this action could be maintained in this ease, then it could in every case of a person accused of a crime, when the same serious consequences would follow an arrest; and the trial of offenders, in the constitutional mode prescribed by law, could forever be prohibited. A person threatened with arrest for keeping a bawdy house, or for violating the excise laws, or even for the crime of murder, upon the allegation of his innocence of the crime charged and of the irreparable mischief which would follow his arrest, could always draw the question of his guilt or innocence from trial in the proper forum. An innocent person, upon an accusation of crime, may be arrested and ruined in his character and property, and the damage he thus sustains is damnum absque injuña, unless the case is such that he can maintain an action for malicious prosecution or false imprisonment. He is exposed to. the risk of such a damage by being a member of organized society, and his compensation for such risks may be found in the general welfare which the society is organized to promote.. The case of Dobbins v. City of Los Angeles, 195 U. S., 223, 25 Sup. Ct., 18, 49 L. Ed., 169, is, like the Quin-Uni case, one in which property rights in real property were involved.
We refer specially to two cases cited hy learned counsel for appellee: Poyer v. Village of Des Plains, 123 Ill., 111, 13 N. E., 819, 5 Am. St. Rep., 494; Paulk v. Mayor of Sycamore, 104 Ga., 24, 30 S. E., 417, 41 L. R. A., 772, 69 Am. St. Rep., 128. In the first of these eases a town ordinance prohibited all public picnics and open air dances within the town limits. The complainant filed his bill, in which he alleged that he had *451grounds within the town limits which he had fitted up for picnics, etc., and that all the assemblages on his grounds had been orderly, etc.; that he had been arrested for violating the ordinance, and that he was threatened with other arrests, unless he refrained from having these public picnics and dances; that the suits were brought maliciously to ruin his business and reputation, and that he would suffer irreparable injury unless they were enjoined; that he had been fined $50 in one case, from which conviction he had appealed to the criminal court of Cook county; that the defendants had threatened to institute other prosecutions, etc. ■ The court said: “Nothing could be more detrimental to society and provocative of violation of law than for courts of equity to interfere in such cases by injunction and thereby protect repeated acts in violation of ordinances w'hich might each furnish new ground for complaint. While the injunction continued, the functions of municipal government would be suspended, and irreparable injury might thereby ensue. If the municipal law be of doubtful validity, the complainant cannot, by his wilful and repeated violations of its provisions, each furnishing separate grounds for prosecution, and depending upon separate facts, create this ground .for equitable interposition, without first settling the validity of the ordinance in the courts of law. If he fears the prosecution of other suits, he can refrain from repetition of his acts in violation of its provisions until the proper forum has determined its validity. If the authorities of this village can be enjoined from prosecuting under an ordinance preservative of the peace, so they might be restrained from the enforcement of any other ordinance of the village. Their effort to discharge their duty to the public would be unavailing, and the community left at the mercy of the lawless and vicious elements of society until such time as the question could be settled in the courts of equity. If it should, at last, be determined that the ordinance was valid, that court would be powerless to enforce its provisions, or impose the pen*452alties denounced against its violation, but must remit the cases to the courts of law, which, before the assumption of jurisdiction by the courts of equity, had the right to determine every question submitted to, and determined in, the equity jurisdiction.” In the latter case the court said: “Having voluntarily gotten himself into his predicament, he now invokes the aid of equity to extricate him therefrom, upon the plea that his business will be ruined without authority of law unless he is afforded this relief. He deliberately undertook to test the validity of both the local law and the ordinance of Sycamore by voluntarily and knowingly engaging in the business which they prohibited. He has ample opportunity to make this test in the courts having jurisdiction oVer criminal matters, and a court of equity will not invade their domain in his behalf.”
It may be remarked, in conclusion, that the jurisdiction of equity in matters.of this character, even where property rights have been involved, has been pressed to the utmost limit that principle and reason can possibly uphold. Indeed, the jurisdiction should be restricted, rather than expanded. Certainly this case falls clearly outside the jurisdiction of the equity court in any possible view of the matter.

The decree of the chancellor is affirmed.